DETAILED ACTION
Introduction
Claims 1-15 have been examined in this application. Claims 1-3 and 5-15 are amended. Claim 4 is original. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 9/4/2020 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The amendments to the claims, filed 9/4/2020, are accepted and have been examined in this application.
Claim Objections
Claim 2 is objected to because of the following informalities:
In Claim 2, “the movement direction of the self-propelled device” should instead read “a movement direction of the self-propelled device” as it is the first recitation “movement direction of the self-propelled device” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, 3, 12, 14, and 15, the terms “near” and “nearby device” render the claims indefinite. The terms “near” or “nearby” are relative terms, however the specification does not provide some requisite degree in order to determine which devices would be considered “near” or 
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-13), Claim 2 (for Claims 3-11) and Claim 3 (for Claim 4) and for failing to cure the deficiencies listed above.
Regarding Claims 1, 14, and 15, the phrase “a host device movement vector including a movement speed of the self-propelled device” renders the claims indefinite. The term “vector” is generally defined as a quantity having direction and magnitude, or a set of values (e.g. a matrix with only one row or column). However, in Claims 1, 14, and 15, the vector is only recited as including movement speed. It is not clear whether the term “host device movement vector” is intended to also include some direction or other data (because it is a vector), or alternatively if the term “host device movement vector” only includes a speed magnitude value. The scope of the term and the claims is therefore indefinite. For the purposes of examination, the host device movement vector is interpreted as including both speed and direction.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 2, the phrase “control the movement speed and the movement direction of the self-propelled device so as to approach the nearby device group and to gradually approach an average of movement vectors of the nearby device group after an approach” renders the claim indefinite. Particularly, the term approach in the phrase appears to be used to describe both the action of the self-propelled device itself and the modifying or a vector to “approach” an average vector. The phrase “after an approach” recites “an approach” which appears to be a completely different approach than the two previously recited (as it does not recite “the approach”) and it is completely unclear what this new 
Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 and for failing to cure the deficiencies listed above.
Regarding Claims 2 and 7, the phrase “gradually approach” renders the claims indefinite. The term “gradually” is a relative term, however the specification does not provide some requisite degree in order to determine when an approach would be considered to be performed “gradually” or not. The metes and bounds of the claim are therefore indefinite. For the purposes of examination, the phrase is interpreted as any approach.
Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 and for failing to cure the deficiencies listed above.
Regarding Claim 5, the phrase “in a case where a change in speed does not occur…” renders the claim indefinite. It is unclear whether the “change in speed” refers to the speed of the self-propelled device, or of some nearby device, or a speed related to the average movement vector recited in Claim 2, or something else completely. The scope of the phrase and the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as referring to the change in speed of the self-propelled device.
Regarding Claim 8, the phrase “reset the movement destination on an extension line of the host device movement vector” renders the claim indefinite. Particularly, it is not clear what is meant by the term “reset” in the claim. There is no previously recited function to set the movement destination, so it is unclear how it can be “reset” and whether “reset” merely encompasses any setting, adjusting or changing of the movement destination, or if the term is intended to mean something narrower in scope. 
Regarding Claim 10, the phrase “correct and calculate the difference in the angle” renders the claim indefinite. It is not clear what “correct” means in the context of the claim and what makes an angle more “correct” or less “correct.” Additionally, the phrase recites “correct and calculate” however it is unclear if these terms relate to the same thing (calculating some corrected value) or refer to two different functions (calculating an angle and then correcting it, or correcting an angle and calculating another angle), or something else altogether. The scope of the claim functions is therefore indefinite. For the purposes of examination, the phrase is interpreted as any calculation.
Additionally, there is no antecedent basis for the recited “the movement characteristics of the self-propelled device” in Claim 10. It is not clear whether “the movement characteristics” is intended to include some characteristic previously mentioned in the claims such as the movement speed and/or direction, or if the movement characteristics refers to some other variable or some property of the device or something else. The claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “one or more movement characteristics” without “the.”
Regarding Claim 11, the entirety of the claim is indefinite. The claim recites “a difference in an angle” however Claim 9 (from which Claim 11 depends) also recites “a difference in an angle”. It is not clear whether the difference in an angle in Claim 11 is the same as the one in Claim 9, or alternatively is some second difference in angle. If the difference in angle is a second difference, it is further unclear what the angle even refers to or is relative to, and is unclear whether “the difference in the angle” in Claim 11 refers to the difference in angle recited in Claim 9, or the (second) difference in angle recited in Claim 11. Additionally, there is no antecedent basis in the claim for “the movement distance” and due to 
Regarding Claim 12, the phrase “the movement direction calculated from the host device movement vector” renders the claim indefinite. There is no antecedent basis in the claim for this term. It is not clear whether this phrase is intended to be the same as “the movement direction of the self-propelled device” recited in Claim 2, or is intended to be some other movement direction. The term and claim is therefore indefinite. For the purposes of examination, the phrase is interpreted to be the same as the movement direction of the self-propelled device.
Regarding Claim 14, the claim is indefinite as it is not clear what performs the method. It is unclear whether the method is performed by a computer processor on a self-propelled device, or is performed by a remote server, or is performed by a human being, or some combination of these things, or other means. The varying possible interpretations lead to widely varying scope if the claims, rendering the claim indefinite. For the purposes of examination, the claim is interpreted as being performed by a processor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 14, and 15, the claims recite functions to acquire a host device movement vector, acquire nearby device distance information, acquire a nearby device movement vector, and determine whether group movement is possible. These functions, under their broadest reasonable interpretation are each a mental process, capable of being performed by a human mind, or manually with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, a human can mentally or manually perform evaluations and judgment to consider the acquired data and determine if group movement is possible, such as by grouping or selecting alike movement speeds and directions to determine that group movement is possible devices with similar characteristics. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the memory and processor in Claim 1, and non-transitory computer-readable recording medium storing the instructions in Claim 15 (additionally Claim 14 is interpreted as being performed by a processor). These elements do not amount to significantly more for the same reasons as presented above, because the components are all recitations of generic computer components at a high level of generality and the claims act as mere instructions to “apply” the abstract idea (see MPEP 2106.05(f)). 
Dependent Claims 12 and 13 do not recite do not add limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claim 12 further narrows the determination of whether group movement is possible, which is further detail of the mental process. The claim does not add any additional elements.
Claim 13 further narrows the host device movement vector, which is further detail of the mental process. The claim does not add any additional elements.
Thus the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.).
Regarding Claim 1, Ishimaru discloses a self-propelled device (see [0007, 0010] a device in a vehicle, which [0031] may be a bus [0064] including an engine or motor (e.g. route bus 5A3)) comprising:
a memory configured to store instructions (see [0010, 0056] computer program in storage device); and
a processor configured to execute the instructions (see [0056] ECU as a processing unit) to:
acquire a host device movement vector including a movement speed of the self-propelled device (see Figure 6, [0088] ST10 vehicle orientation acquired for evaluation and [0043, 0054], vehicle speed acquired as part of communication);
acquire nearby device distance information including a distance (see [0088] a distance between the own vehicle (e.g. route bus 5A3) and other route bus (nearby device) determined) to the self-propelled device for each of nearby devices located near the self-propelled device (see [0099] the process can occur for a group (e.g. route bus 5A3 determining the platooning for both buses 5A1 and 5A2), i.e. the acquired quantities being “for each” of the group of devices);
acquire a nearby device movement vector including a movement speed (see [0042, 0053] Figure 4, the in-vehicle devices perform vehicle-to-vehicle communication and share [0043, 0054] speed information) and a movement direction (see [0088] an orientation of the other route bus) of each of the nearby devices for each of the nearby devices (see [0099] the process can occur for a group, i.e. the acquired quantities being “for each” of the group of devices); and
determine whether a group movement is possible or not (see Figure 6, [0098, 0089] the platooning travel mode in ST16 or normal travel mode in ST18) for each of the nearby devices (see [0099] the process can occur for a group, i.e. the determination applying for each of the group) based on the nearby device distance information (see [0088] based on the distance between buses being less than 30m), the host device movement vector (see [0088] based at least on the orientation portion of the vector of the own bus being within 25 degrees of the other bus) and the nearby device movement vector (see [0088] based on at least the orientation portion of the nearby device being within 25 degrees of the own bus).

Ishimaru further discloses the determination of whether group travel is possible relying on vehicle to vehicle communication (see [0061, 0089]).
Ishimaru does not explicitly recite the processor to:
acquire nearby device distance information including a direction to the self-propelled device.

However Bai et al. teaches a system in vehicle to vehicle communication to:
acquire nearby device distance information including a direction to the self-propelled device (see [0075] signal strength determinant module 134 (Figure 1, [0054] as part of the road user detection application 106 executed by vehicle 102) determines relative direction of the road user(s) 104 (nearby device) within the surrounding environment as compared to the vehicle 102 (the self-propelled device)).
Ishimaru to additionally acquire the direction as taught by Bai et al., with the motivation of improving reliability and effectiveness of the vehicle to vehicle communication by ensuring that vehicle communication signals are sent in the specific direction of the appropriate road user (see Bai et al. [0075]).
Regarding Claim 14, Ishimaru discloses a self-propelling method (see Figure 6, [0089, 0098] method controlling travel mode in a bus, [0064] including an engine or motor) comprising (see [0010, 0056] performed by ECU as a processing unit):
acquiring a host device movement vector including a movement speed of a self- propelled device (see Figure 6, [0088] ST10 vehicle orientation acquired for evaluation and [0043, 0054], vehicle speed acquired as part of communication);
acquiring nearby device distance information including a distance to the self-propelled device (see [0088] a distance between the own vehicle (e.g. route bus 5A3) and other route bus (nearby device) determined) for each of nearby devices located near the self-propelled device (see [0099] the process can occur for a group (e.g. route bus 5A3 determining the platooning for both buses 5A1 and 5A2), i.e. the acquired quantities being “for each” of the group of devices);
acquiring a nearby device movement vector including a movement speed (see [0042, 0053] Figure 4, the in-vehicle devices perform vehicle-to-vehicle communication and share [0043, 0054] speed information) and a movement direction (see [0088] an orientation of the other route bus) of each of the nearby devices for each of the nearby devices (see [0099] the process can occur for a group, i.e. the acquired quantities being “for each” of the group of devices); and
determining whether a group movement is possible or not (see Figure 6, [0098, 0089] the platooning travel mode in ST16 or normal travel mode in ST18) for each of the nearby devices (see [0099] the process can occur for a group, i.e. the determination applying for each of the group) based on the nearby device distance information (see [0088] based on the distance between buses being less than 30m), the host device movement vector (see [0088] based at least on the orientation portion of the vector of the own bus being within 25 degrees of the other bus) and the nearby device movement vector (see [0088] based on at least the orientation portion of the nearby device being within 25 degrees of the own bus).

Ishimaru further discloses the determination of whether group travel is possible relying on vehicle to vehicle communication (see [0061, 0089]).
Ishimaru does not explicitly recite the method including:
acquiring nearby device distance information including a direction to the self-propelled device.

However Bai et al. teaches a technique in vehicle to vehicle communication including:
acquiring nearby device distance information including a direction to the self-propelled device (see [0075] signal strength determinant module 134 (Figure 1, [0054] as part of the road user detection application 106 executed by vehicle 102) determines relative direction of the road user(s) 104 (nearby device) within the surrounding environment as compared to the vehicle 102 (the self-propelled device)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Ishimaru to additionally acquire the direction as taught by Bai et al., with the motivation of improving reliability and effectiveness of the vehicle to vehicle communication by ensuring that vehicle communication signals are sent in the specific direction of the appropriate road user (see Bai et al. [0075]).

Regarding Claim 15, Ishimaru discloses a non-transitory computer-readable recording medium that stores a program (see [0010, 0056] computer program in storage device) that causes a computer (see [0056] ECU as a processing unit) to execute:
acquiring a host device movement vector including a movement speed of a self- propelled device (see Figure 6, [0088] ST10 vehicle orientation acquired for evaluation and [0043, 0054], vehicle speed acquired as part of communication);
acquiring nearby device distance information including a distance (see [0088] a distance between the own vehicle (e.g. route bus 5A3) and other route bus (nearby device) determined) to the self-propelled device for each of nearby devices located near the self-propelled device (see [0099] the process can occur for a group (e.g. route bus 5A3 determining the platooning for both buses 5A1 and 5A2), i.e. the acquired quantities being “for each” of the group of devices);
acquiring a nearby device movement vector including a movement speed (see [0042, 0053] Figure 4, the in-vehicle devices perform vehicle-to-vehicle communication and share [0043, 0054] speed information) and a movement direction (see [0088] an orientation of the other route bus) of each of the nearby devices for each of the nearby devices (see [0099] the process can occur for a group, i.e. the acquired quantities being “for each” of the group of devices); and
determining whether a group movement is possible or not (see Figure 6, [0098, 0089] the platooning travel mode in ST16 or normal travel mode in ST18) for each of the nearby devices (see [0099] the process can occur for a group, i.e. the determination applying for each of the group) based on the nearby device distance information (see [0088] based on the distance between buses being less than 30m), the host device movement vector (see [0088] based at least on the orientation portion of the vector of the own bus being within 25 degrees of the other bus) and the nearby device movement vector (see [0088] based on at least the orientation portion of the nearby device being within 25 degrees of the own bus).

Ishimaru further discloses the determination of whether group travel is possible relying on vehicle to vehicle communication (see [0061, 0089]).
Ishimaru does not explicitly recite the program causes the computer to execute:
acquiring nearby device distance information including a direction to the self-propelled device.

However Bai et al. teaches a technique in vehicle to vehicle communication to execute:
acquiring nearby device distance information including a direction to the self- propelled device (see [0075] signal strength determinant module 134 (Figure 1, [0054] as part of the road user detection application 106 executed by vehicle 102) determines relative direction of the road user(s) 104 (nearby device) within the surrounding environment as compared to the vehicle 102 (the self-propelled device)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to additionally acquire the direction as taught by Bai et al., with the motivation of improving reliability and effectiveness of the vehicle to vehicle communication by ensuring that vehicle communication signals are sent in the specific direction of the appropriate road user (see Bai et al. [0075]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.), further in view of Published Application US2018/0194352A1 (Avedisov et al.).

Regarding Claim 2, Ishimaru discloses wherein the processor is further configured to execute the instructions, when the processor determines that a group movement of a nearby device group (see [0098] when the travel mode is shifted to platoon travel mode in ST16), to control the movement speed and the movement direction of the self-propelled device (see [0064-0065] acceleration, brake, and steering control) so as to approach the nearby device group (see [0079] autonomous/automatic control of the platooning mode executed to control inter-vehicle distance and [0087] the platoon taking case for one vehicle catching up to another, i.e. approaching).

Ishimaru does not explicitly recite the self-propelled device according to claim 1, the processor executing instructions to:
gradually approach an average of movement vectors of the nearby device group after an approach.

However Avedisov et al. teaches a self-propelled device (see e.g. Figure 1C, ego vehicle 123A) configured to:
gradually approach an average of movement vectors of the nearby device group after an approach (see [0075] the ego vehicle can be controlled to smoothly match the average velocity (velocity being a vector of speed and direction) of a set of vehicles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to gradually approach an average of movement vectors as is taught by Avedisov et al., with the motivation of enhancing safety and comfort by avoiding collisions while smoothly controlling velocity (see Avedisov et al. [0075]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.), further in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Patent U.S. 6,269,298 B1 (Seto).

Regarding Claim 3, Ishimaru discloses wherein processor is further configured to execute the instructions to control the movement speed and the movement direction of the self-propelled device (see [0075] autonomous platooning) to control the distance from each of the nearby devices (see [0079] inter-vehicle distance automatic control).

Ishimaru does not explicitly recite the self-propelled device according to claim 2, wherein processor is further configured to execute the instructions:
such that the distance from each of the nearby devices exceeds a safety value which is a predetermined value.

However Seto teaches a technique for inter-vehicle distance control (see e.g. Claim 1), executing instructions (see Claim 1, a control apparatus, 6:3-11 using a computer):
such that the distance from each of the nearby devices exceeds a safety value which is a predetermined value (see Claims 1, 6, controlling for target vehicular motion such that the target vehicular motion is being greater than the minimum value of the target value of the inter-vehicle distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to use a minimum distance as is taught by Seto, with the motivation of increasing the flexibility of the system and passenger comfort by preventing disagreeable feelings when handling lane changes or other traffic (see Seto 3:28-38).

Regarding Claim 4, Ishimaru does not explicitly recite the self-propelled device according to claim 3, wherein the safety value is determined according to the movement speed of the self-propelled device.

However Seto teaches the technique as above,
wherein the safety value is determined according to the movement speed of the self-propelled device (see Claim 7, calculating the minimum value of the target value of the inter-vehicle distance using the vehicular velocity of the vehicle).
The motivation to combine Ishimaru and Seto was provided in the rejection of Claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.), further in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Published Application US2018/0136655A1 (Kim et al.).

Regarding Claim 5, Ishimaru further discloses speed control of the self-propelled device (see [0075, 0079], autonomous platooning and inter-vehicle distance control).

Ishimaru does not explicitly recite self-propelled device according to claim 2, wherein the processor is configured to execute the instructions to perform control to increase the movement speed of the self-propelled device in a case where a change in speed does not occur for a certain period of time.

However Kim et al. teaches a technique for speed control,
(see [0283-0284] the autonomous vehicle can start driving to a second destination from a stop (increase in speed) when it has been stopped for a predetermined time (no change in speed)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to perform the speed control as is taught by Kim et al., with the motivation of increasing convenience for a plurality of users of the vehicle (see Kim et al. [0285]).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.), further in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Patent U.S. 4,679,147 A (Tsujii et al.).

Regarding Claim 6, Ishimaru further discloses the processor is further configured to execute the instructions to:
acquire movement destination distance information including route information (see [0019] acquiring route to compare to another for platooning (a route being a series of destinations))
wherein the processor is further configured to execute the instructions to determine that the group movement is not possible in a case where the route differs (see Figure 7, [0103-0105] cancel platooning for a branch point such as a turn at an intersection).

Ishimaru does not explicitly recite the self-propelled device according to claim 2, configured to execute the instructions to: 
 and a direction to a movement destination of the self-propelled device; and
calculate a degree of deviation based on the host device movement vector and the movement destination distance information, 
wherein the processor is further configured to execute the instructions to determine that the group movement is not possible in a case where the degree of deviation calculated exceeds a predetermined value relating to a group movement determination.

However Tsujii et al. teaches a device for navigation of a self-propelled device (see e.g. Claim 1), configured to:
acquire movement destination distance information including a distance (see 5:21-29 distance between running start point and destination) and a direction to a movement destination of the self-propelled device (see 5:26-27 a bearing of a straight line from running start point to destination); and
calculate a degree of deviation based on the host device movement vector and the movement destination distance information (see 5:63 – 6:2 an angular difference (degree of deviation) between the running direction (part of the host device movement vector) and the destination bearing (part of the destination distance information)), 
wherein the route differs in a case where the degree of deviation calculated exceeds a predetermined value (see 6:3-13 when the deviation exceeds 30 degrees a turn zone is designated, indicating a turn, i.e. a difference in route compared to the present road).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the group movement determination (based on a route difference) in Ishimaru to use the degree of deviation, as taught by Tsujii et al., resulting in the group movement being determined to not be possible when the deviation exceeds a predetermined value (and therefore the value related to a (see Tsujii et al. 1:40-54).

Regarding Claim 7, Ishimaru discloses the self-propelled device according to claim 6, wherein the processor is further configured to execute the instructions to control the movement speed and the movement direction of the self-propelled device (see [0036, 0074] autonomous travel in a normal driving mode) so as to gradually approach the movement destination (see [0009] traveling in normal mode on the first route, i.e. to one or more destinations) in a case where it is determined that the group movement is not possible (see [0089] the normal travel mode in ST18 when platooning is not possible, or [0105] the normal traveling mode as a result of cancelling platooning in ST24).

Regarding Claim 8, Ishimaru discloses wherein the processor is further configured to execute the instructions to reset the movement destination on an extension line of the host device movement vector (see Figure 5, [0082], route bus 5A3 following route R3 which turns at J6 (i.e. resets the immediate destination to the next intersection, which is on an extension line (the road) of the movement vector after the turn) when the route changes (see Figure 5, after the turn at J6).


Ishimaru does not explicitly recite the self-propelled device according to claim 6, when the resetting occurs:
when the degree of deviation calculated exceeds a predetermined value relating to movement destination resetting.

However Tsujii et al. teaches the device as above, wherein a turn occurs:
(see 6:3-13 when the deviation exceeds 30 degrees a turn zone is designated, indicating a turn).
The motivation to combine Ishimaru and Tsujii et al. was provided in the rejection of Claim 6.

Regarding Claim 9, Ishimaru does not explicitly recite the self-propelled device according to claim 6, wherein the processor is configured to execute the instructions to calculate a difference in an angle between the movement direction of the self-propelled device acquired from the host device movement vector and the direction to the movement destination included in the movement destination distance information as the degree of deviation.

However Tsujii et al. teaches the device as above, configured to:
calculate a difference in an angle between the movement direction of the self-propelled device acquired from the host device movement vector and the direction to the movement destination included in the movement destination distance information as the degree of deviation (see 5:63 – 6:2 an angular difference (degree of deviation) between the running direction (part of the host device movement vector) and the destination bearing (part of the destination distance information)).
The motivation to combine Ishimaru and Tsujii et al. was provided in the rejection of Claim 6.

Regarding Claim 10, Ishimaru does not explicitly recite the self-propelled device according to claim 9, wherein the processor is further configured to execute the instructions to correct and calculate the difference in the angle based on the movement destination distance information, the host device movement vector, and the movement characteristics of the self- propelled device.

 Tsujii et al. teaches the device as above, configured to:
correct and calculate the difference in the angle based on the movement destination distance information (see 5:63 – 6:2 the angular difference based on the destination bearing (part of the destination distance information)), the host device movement vector (see 5:63 – 6:2 based on the running direction (part of the host device movement vector), and the movement characteristics of the self-propelled device (see 5:30-62, the operations taking place “as the car starts to run,” i.e. repeated calculations (correcting) based on the current position (a movement characteristic of the device)).
The motivation to combine Ishimaru and Tsujii et al. was provided in the rejection of Claim 6.

Regarding Claim 11, Ishimaru discloses the route difference relating to the group movement determination (see Figure 7, [0103-0105] cancelling platooning for a branch point such as a turn at an intersection) and further discloses a deemed decrement of a movement distance considering an increment of movement efficiency during the group movement (see Figure 5 platooning for a portion of a route (decrement of entire route movement distance) and [0118] platooning improving efficiency).

Ishimaru does not explicitly recite the self-propelled device according to claim 9, wherein the predetermined value relating to the group movement determination is determined as a difference in an angle when an increment of the movement distance calculated from the difference in the angle and a deemed decrement of a movement distance considering an increment of movement efficiency during the group movement are compared with each other, and both are balanced.

However Tsujii et al. teaches the device as above,
wherein the predetermined value is determined as a difference in an angle (see 5:63 – 6:15 the angular difference exceeding e.g. 30 degrees) when an increment of the movement distance calculated  and a movement distance are compared with each other, and both are balanced (see 5:29-62, the calculating as the car starts to run, i.e. the running distance calculated after a prior difference in angle calculation and the distance to destination both calculated, which 6:3-15 can result in the predetermined angular value being exceeded or met (calculated)).
The motivation to combine Ishimaru and Tsujii et al. was provided in the rejection of Claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.), further in view of Publication US2016/0267796A1 (Hiroma et al.).

Regarding Claim 12, Ishimaru discloses wherein the processor is configured to execute the instructions to determine group movement to be possible for the nearby devices in which a distance from the self-propelled device included in the nearby device distance information falls below a predetermined value (see Figure 6, [0088] the other route bus being within 30m for a “yes” determination at ST10 leading to group movement at ST16), and a difference in the movement direction calculated from the host device movement vector and the nearby device movement vector falls below a predetermined value (see [0088] the difference in orientation being below 25 degrees).

Ishimaru further discloses the host device movement vector and the nearby device movement vector including speed information (see [0053-0054] mapping of Claim 1 above).

Ishimaru does not explicitly recite the self-propelled device according to according to claim 1, wherein the processor determines group movement to be possible in which:


However Hiroma et al. teaches a processor to determine group movement (see [0051, 0104] Figure 9, the steps performed by convoy travel control apparatus 100),
wherein the processor determines group movement to be possible (see Figure 9, [0108] complete formation of the convoy in S4) in which:
a speed difference between vehicles falls below a predetermined value (see Figure 9, [0107] in step S3 the difference in speed must be within a predetermined range for a “yes” result to get to S4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to additionally require the difference in speed to be below a predetermined value, as is taught by Hiroma et al., with the motivation of ensuring compatibility of vehicles by ensuring convoy formation is possible and increasing convenience by reducing a load on a driver (see Hiroma et al. [0193-0194]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) in view of Published Application US2019/0164423A1 (Bai et al.), further in view of Publication US2007/0078601A1 (Nakano et al.).

Regarding Claim 13, Ishimaru further discloses the group movement being dependent upon an approach (see [0088]).

Ishimaru does not explicitly recite the self-propelled device according to claim 1, wherein the processor is configured to execute the instructions to use information relating to a prediction of a 

However Nakano et al. teaches a vehicle which can determine an approach (see Figure 2, [0058] performed by ECU) by using:
information relating to a prediction of a movement from a current location after a predetermined period of time as the host device movement vector (see [0060-0062] using predicted velocity and azimuth angle (together defining the movement vector) in S2 in order based on current position from S1 in order to determine an approach in S3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to predict an approach using a prediction of a movement as the host device movement vector as is taught by Nakano et al., with the motivation of increasing efficiency by predicting an approach in advance without substantially increasing a volume of data to be processed and increasing safety and convenience by increasing driver awareness and decision making time (see Nakano et al. [0006]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20110313740-A1 teaches subject matter including increase of movement speed after speed does not change for a time (see e.g. Figure 10, 16, [0202-0205]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619